Case 2:21-cr-00184-CCW Document1 Filed 04/27/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA ) L/ Sy
) Criminal No. Z ~
v. )
) (18 U.S.C. §§ 1591(a)(1), 1591(b)(2),
) 1594(a), and 18 U.S.C. § 2251(a))
)
RODERICK KING )
INDICTMENT
COUNT ONE
The grand jury charges:

From in and around July 2017, through in and around November 2020, in the
Western District of Pennsylvania and elsewhere, the defendant, RODERICK KIN G, attempted to
and did knowingly recruit, entice, harbor, transport, provide, obtain, maintain, patronize, and
solicit by any means, in and affecting interstate and foreign commerce, Minor Jane Doe, a person,
namely a minor female, whose identity is known to the Grand Jury, knowing or in reckless
disregard of the fact that Minor Jane Doe had not attained the age of 18 years and would be caused
to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a)(1), 1591(b)(2), and

1594(a).

 

APR 27 202

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
Case 2:21-cr-00184-CCW Document1 Filed 04/27/21 Page 2 of 4

COUNT TWO
The grand jury further charges:

From in or around July 2017, to in and around April 2019, the exact date being
unknown, but at a time distinct from that charged in Count Three, in the Western District of
Pennsylvania, the defendant, RODERICK KING, did employ, use, persuade, induce, entice, and
coerce a minor to engage in sexually explicit conduct for the purpose of producing visual
depictions of such conduct, as those terms are defined in Title 18, United States Code, Section
2256, using materials that have been mailed, shipped, and transported in and affecting interstate
and foreign commerce by any means, including by computer, and knowing and having reason to
know that such visual depiction would be transported using any means and facility of interstate
and foreign commerce and would be transported in and affecting interstate and foreign commerce.

In violation of Title 18, United States Code, Section 2251 (a).
Case 2:21-cr-00184-CCW Document1 Filed 04/27/21 Page 3 of 4

COUNT THREE
The grand jury further charges:

From in or around July 2017, to in and around April 2019, the exact date being
unknown, but at a time distinct from that charged in Count Two, in the Western District of
Pennsylvania, the defendant, RODERICK KING, did employ, use, persuade, induce, entice, and
coerce a minor to engage in sexually explicit conduct for the purpose of producing visual
depictions of such conduct, as those terms are defined in Title 18, United States Code, Section
2256, using materials that have been mailed, shipped, and transported in and affecting interstate
and foreign commerce by any means, including by computer, and knowing and having reason to
know that such visual depiction would be transported using any means and facility of interstate
and foreign commerce and would be transported in and affecting interstate and foreign commerce.

In violation of Title 18, United States Code, Section 225 1(a).
Case 2:21-cr-00184-CCW Document1 Filed 04/27/21 Page 4 of 4

FORFEITURE ALLEGATIONS

1. The allegations contained in Counts One through Three of this Indictment
are incorporated by reference as though fully set forth herein for the purpose of alleging criminal
forfeiture, pursuant to Title 18, United States Code, Sections 1594(d), 2253(a).

2. Pursuant to Title 18, United States Code, Sections 1594(d) and 2253(a),
upon conviction of an offense in violation of Title 18, United States Code, Sections 1591 and 2251,
the defendant, RODERICK KING, shall forfeit to the United States of America any property that
was involved in, used, or intended to be used to commit or to facilitate the commission of such
offenses, or any property constituting or derived from, any proceeds obtained, directly or

indirectly, as the result of such offenses, and any property traceable to such property.

A True Bill,

Paz

STEPHEN R. KAUFMAN
Acting United States Attorney
PA ID No. 42108

 
